FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 39 recites the limitation "the bending moment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claims 39-43, the current claim limitations “wherein the bending moment pulsates”, “wherein a bending moment is directed orthogonally to a surface normal of the flank”, “wherein the surface normal extends through the contact surface of the head and the flank”, “wherein a bending moment runs axially relative to the gear wheel”, and “wherein the bending moment completes at least one zero crossing” are not clearly understood.  The above claim limitations do not clearly further structurally limit the claimed toothing test bench.  The described characteristics of a bending moment and a surface normal do not appear to further structurally limit the claims rather describe characteristics of a bending moment and a surface normal, and the claim does not clearly describe how the bending moment or surface normal may be structurally tied to the claimed toothing test bench. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biryukov et al. SU 815559.
With respect to claims 25-26 and 40-45, Biryukov teaches a toothing test bench (device for testing the teeth of wheels, see figure), comprising: a sample receiver (support 10); and a first load generator (drive cam 6 which provides an oscillating load to for the cam 2, page 2), wherein the first load generator has a head (cam 2 connected to the drive cam 6 through the drive shaft 5); wherein the sample receiver is configured to receive at least one part of a tooth sample detached from a toothing of a gear wheel (test tooth 9 is held by support 10, page 2, see figure); wherein the tooth sample comprises a tooth of the gear wheel (test tooth 9 is from a gear, page 1); wherein the head rests against a flank of the tooth and applies a load to the flank (cam 2 applies load to test tooth 9, page 2, see figure); wherein the head is rotatably mounted (cam 2 is rotatably mounted on the shaft 1, page 2); and wherein an axis of rotation of the head and at least one engagement line of the tooth flank are skewed relative to each other (interpreted as the axis of rotation of the shaft being different than an engagement point of the tooth 9 and the cam 2, see figure).  Further, Biryukov teaches a second load generator (static load generator 4), wherein the second load generator is configured to introduce a force into a tooth head of the tooth (static load generator 4 loads the cam 2 with a static load, page 3).
With respect to claims 27-29, Biryukov teaches at least one actuator (drive cam 6 is an actuator, page 2), wherein the actuator produces an oscillating movement of the head and the tooth sample relative to one another (drive cam 6 which provides an oscillating load to for the cam 2 moving the cam and tooth relative to each other, page 2).
	With respect to claim 30, Biryukov teaches wherein the head loads the flank at least partially in a direction of a surface normal of a contact surface of the head and the flank (the load of the cam 2 is normal to the surface of tooth 9, see figure). 
	With respect to claim 31, Biryukov teaches wherein the head is braced against the flank (cam 2 is mounted to the shaft 1 which braces the cam against the tooth 9, see figure).
	With respect to claim 32, Biryukov teaches wherein the first load generator has at least one spring element (interpreted as screw mechanism 7, page 2), and wherein the spring element is braced against the head (see figure).
	With respect to claims 33-35, Biryukov teaches wherein the tooth sample is fixed in a stationary manner and translationally movable (tooth is fixed/movable by adjustable support 10, page 2) , and wherein the head is movable (cam 2 is moveable by the drive cam 6, page 2).
	 With respect to claims 36-37, Biryukov teaches wherein the head is rotationally symmetrical (cam 2 is interpreted as being rotationally symmetrical, see figure). 
	With respect to claim 38, Biryukov teaches wherein the first load generator has at least two heads (multi profile cam 2 is interpreted as having multiple heads, page 2), wherein the heads rest against the flank and respectively apply a load to the flank (see figure).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/19/2021